                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

MIKE CAMPBELL,                                )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )       Case No. 2:18-cv-4129-BCW
                                              )
CHERI TOALSON REISCH,                         )
                                              )
                       Defendant.             )

                    Joint Motion for Entry of Judgment Under Rule 58(d)

       The parties respectfully move under Rule 58(d) for entry of judgment in a separate

document as required by Rule 58(a). In support of which, the parties state as follows:

       1.      This action was tried on April 19, 2019.

       2.      On August 16, 2019, the Court entered its Findings of Fact and Conclusions of

Law, granting declaratory and injunctive relief to Plaintiff.

       3.      The Court’s Findings of Fact and Conclusions of Law were not denominated as a

“Judgment,” and the Clerk of Court has not entered a Clerk’s Judgment.

       4.      Defendant filed her notice of appeal on September 13, 2019 out of an abundance

of caution.

       5.      To ensure Defendant’s appeal is not dismissed by the Eighth Circuit for lack of a

final judgment, the parties jointly request under Fed. R. Civ. P 58(d) that final judgment be set

out in a separate document as required by Rule 58(a).

       WHEREFORE, the parties respectfully request that the Court enter an appealable final

judgment.




         Case 2:18-cv-04129-BCW Document 60 Filed 12/17/19 Page 1 of 2
Dated: December 17, 2019            Respectfully Submitted,

 /s/ J. Andrew Hirth                 /s/ Lowell D. Pearson               .
 J. Andrew Hirth, MO# 57807          Lowell D. Pearson, MO #46217
 TGH Litigation LLC                  Husch Blackwell LLP
 28 N Eighth St, Suite 500           235 East High Street, Suite 200
 Columbia, MO 65201                  Jefferson City, Missouri 65102
 573-256-2850                        (573) 761-1115
 573-213-2201                        (573) 634-7854 (FAX)
 andy@tghlitigation.com              lowell.pearson@huschblackwell.com

 Attorney for Plaintiff              Attorneys for Defendant Cheri
                                     Toalson Reisch




                                       2

         Case 2:18-cv-04129-BCW Document 60 Filed 12/17/19 Page 2 of 2
